PER CURIAM.
The 1999 Florida Legislature enacted several pieces of legislation (specifically, Chapters 99-168 and 99-193, Laws of Florida), effective July 1, 1999, that affect proceedings relating to children under chapter 39 of the Florida Statutes. Insofar as this new legislation impacts the Florida Rules of Juvenile Procedure (“the Juvenile Rules”), we sua sponte adopt on an emergency basis the attached amendments to the Juvenile Rules in an effort to ensure consistency between the Juvenile Rules and Chapter 39 of the Florida Statutes when the new legislation takes effect on July 1. We have jurisdiction. See art. V, § 2(a), Fla. Const.; see also Fla. R. Jud. Admin. 2.130(a).
Because the emergency nature of these amendments did not permit reference to the Juvenile Court Rules Committee for recommendations, we direct that the committee make such recommendations within thirty days from the publication of these amendments in The Florida Bar News. We further direct that any other interested parties may also file comments with this Court during that time period. We stress that all recommendations and comments should he strictly constrained to suggested amendments to the Juvenile Rules necessitated by the 1999 legislation. We invite recommendations and comments not only on the amendments that we adopt here, but on any of the Juvenile Rules that may require amendment under the new legislation.
We note that, for the sake of clarity and convenience, we have set forth the amendments in chart form, specifically indicating which section(s) of the new legislation necessitated each amendment. While not necessarily in chart form, we request that all recommendations and comments filed with this Court likewise specifically indicate which section(s) of the new legislation underlie any proposed amendment to the Juvenile Rules, including the Juvenile Rule amendments adopted here.
We accordingly adopt on an emergency basis the amendments to the Juvenile Rules set forth in the attached appendix. These amendments shall become effective 12:01 a.m., July 1, 1999, to coincide with the new legislation that takes effect that date. Additions are indicated by underlining; deletions are indicated by strike-through type.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.

APPENDIX

RULE SOURCE
RULE 8.210. PARTIES AND PARTICIPANTS
[[Image here]]
*1215RULE SOURCE
[[Image here]]
*1216RULE SOURCE
[[Image here]]
*1217RULE SOURCE
[[Image here]]
*1218RULE SOURCE
[[Image here]]
*1219RULE SOURCE
[[Image here]]